DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed January 28, 2021, has been entered.  Claims 1-10, 21-25, 27-29, 33, 35, 43, 46, 48-50 and 62-86 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Gibson on April 30, 2021.
The application has been amended as follows: 
Claims 1-10, 21-25, 27-29, 33, 35, 43, 46 and 48-50 (Cancelled).
Claim 62, line 14: replace “via engagement with” with --with assistance from--;
Claim 74, line 14: replace “via engagement with” with --with assistance from--.

Reasons for Allowance

Claims 62-86 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a method of forming gum as claimed.  In particular, none of the cited prior art teaches or suggests that a scored gum sheet is broken into pieces as the gum sheet completes vertical transfers in a multi-pass conveyor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Nikki H. Dees